DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 12-14-2020.
	Claims 1-5, 10-13, 19-24 are pending in the instant application.
Election/Restrictions
Claims 4 and 10-13, 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-14-2020.
Applicant’s election without traverse of Group I, C14orf142, and siRNA, claims 1-3 and 5, in the reply filed on 12-14-2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing a correlation of elevated expression of C14orfl42 in skin (melanoma) cancer, does not reasonably provide enablement for methods of inhibiting cancer metastasis in a subject comprising administration of an effective amount of any inhibitor of at least one of Kif3b, ACTB, SRPK1, TMEM229b, C14orf142, KB-1460A1.5, ACTC1, Nr2f1, KIAA0922, KDELR3, APBA2, miRNA 130b, miRNA 374b, miRNA 122 and/or any compound that increases the expression of miRNA 122 to the subject  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods of inhibiting cancer metastasis in a subject comprising administering an effective amount of any inhibitor of at least one of Kif3b, ACTB, SRPK1, TMEM229b, C14orf142, KB-1460A1.5, ACTC1, Nr2f1, KIAA0922, KDELR3, APBA2, miRNA 130b, miRNA 374b, miRNA 122 and/or any compound that increases the expression of miRNA 122 to the subject, which inhibitor optionally comprises a gene silencing nucleic acid molecule or a small molecule,  which gene silencing nucleic acid molecule optionally comprises a short interfering RNA, antisense oligonucleotide, short hairpin RNA, microRNA, ribozyme or other RNA interference molecule.
The teachings in the specification: 
FIG. 6. is a graphical representation showing that elevated expression of screen identified 5 genes correlates with cancer cell metastatic behavior in major types of human cancers, a) Expression of selected screen hits in the metastatic lesions versus primary tumors in skin, prostate, head and neck, lung, ovary and colon cancers (Oncomine). b) Immunohistochemical analysis Nr2fl, C14orfl42 and Kif3b expression in skin (melanoma) cancer, c) Immunohistochemical analysis of SRPK1 and Kif3b expression in prostate cancer, d) Immunohistochemical analysis of Kif3b expression in head and neck (squamous cell 10 carcinoma) cancer, e) Immunohistochemical analysis of SRPK1 and TMEM229b expression in lung cancer, f) Immunohistochemical analysis of Nr2fl expression in ovarian cancer, g) Immunohistochemical analysis of Nr2fl expression in colon cancer…

… Statistical analysis of the Cl index revealed 27 clones with metastatic colony phenotypes whose Cl differed significantly (p<0.05) from those of the negative control (Fig. 7). Eleven (11) out of these 27 clones contained single shRNAs (Kif3b, 5 ACTB, SRPK1, TMEM229b, C140rfl42, KB-1460A 1.5, ACTC1, KDELR3, APBA2, KIAA0922 and Nr2fl). Clones containing a single shRNA and Cl > 5.0 were selected for downstream analysis (see Table 1).
Table 1



…To confirm that the observed inhibition of in vivo motility was due to the shRNA-mediated depletion of the target gene(s) and not an off-target effect, independent shRNA constructs were utilized to create new HEp3 clones for Kif3b (Cl=12.4), SRPK1 (Cl=11.2), TMEM229b (Cl=9.7), Nr2fl (Cl=5.9) and C14orfl42 (CI=8.8)(Fig. 4a-e). Analysis of the gene and protein expression of each target protein in the original hit clones and the newly derived clones confirmed specific knock-down of the target proteins (Fig. 4a-e). The clones bearing independent shRNAs were then validated using an in vivo metastatic colony formation assay, and all candidate genes reproduced the compact colony phenotype with Cl values similar to those of their primary screen hit clone (Fig. 4f).

…Based on therapeutic relevance and potential to develop specific inhibitors, further studies were focused on Kif3b, Nr2fl and SRPK1 genes. To gain additional insight into the migratory phenotypes created by knockdown of these genes, high-resolution in vivo time lapse imaging was performed of individual metastatic colonies and the invasive front of primary tumors derived from each clone compared to control (scrambled) shRNA transduced HEp3 cells. shRNA-mediated inhibition of each of these targets was observed to reduce both the velocity and directionality of cancer cell migration (Fig. la-f). Cancer cells from each of the shKif3b, shNr2fl and shSRPKl clones displayed either a lack of motility or unproductive migration patterns within the metastatic lesions (Fig. la, c-d) and at the invasive front of the primary tumor (Fig. lb, e-f). Despite the fact that average velocity of cancer cells was higher at the invasive tumor front compared to the metastases, the number of cancer cells that escaped the tumor was decreased significantly in the shKif3b, shNr2fl and shSRPKl clones compared to the control (Fig. lg). Intravital imaging of control or hit clones at the invasive front showed that while control HEp3 cells tend to form a single dominant protrusion in the direction of motility, the shKif3b, shNr2fl and shSRPKl clones tended to form multiple protrusions that extend in all directions in an uncoordinated fashion (Fig. lb,h). In conclusion, this screening approach predominantly identified genes that are required for coordinating directional in vivo cell migration.

Having identified several promising metastasis therapeutic targets in cancer cell lines, the potential relevance of these genes for human cancer progression and metastasis was investigated. To do this, the Oncomine collection of human cancer gene expression databases…  was queried to determine whether their expression is associated with metastasis or poor clinical outcomes. Indeed, the analysis indicated that the top hit genes identified in the screen are significantly upregulated in metastatic lesions of several solid cancer types including: melanoma (Nr2fl, C14orfl42 and Kif3b), prostate (SRPK1 and Kif3b), head and neck (Kif3b), lung (SRPK1 and TMEM229b), ovarian (Nr2fl) and colon (Nr2fl) (Fig. 6a). Moreover, a detailed survey of immunohistochemical staining of human cancers in the human Protein Atlas database showed that SRPK1, Kif3b, Nr2fl, C14orfl42 and 10 TMEM229b all display significantly increased expression in the invasive zone of the primary tumors of these cancers as delineated by a Cancer Pathologist (Fig.6b-g).

In summary, quantitative in vivo approach was used that allows for discovery of antimetastatic therapeutic targets. The rapid and quantitative nature of this assay allowed for efficient filtering through a vast number of initial candidate genes and lead to the discovery of several new anti-metastatic targets. The anti-metastatic targets identified using this screening approach have no or little effect on the cancer cell ability to migrate in vitro.

Teachings in the art
	The art, in a post-filing publication (Rudzinski et al., Fusogenic Liposomes as a Novel Nanotherapy Against Metastatic Clear Cell Renal Cell Carcinoma, J. Urology, Vol. 201, No. 4S, Supplement, Poster No. MP21-15 (5-3-2019)), teaches the following:
RESULTS: Transfection of CAKI-1 cell line with 4mg of custom
siRNA against C14orf142 with P14 armoured fusogenic LNPs
demonstrate significant reduction in expression of C14orf142
compared to scramble transfected cells (32.67_9.52% vs 100%,
respectively, p_0.05). CAKI-1 silenced for expression of C14orf142
demonstrate significant reduction in % invasion (72.33_4.87%) and
cellular migration (46.33_8.37%) compared to scramble clones
(100%) (p_0.05). CAKI-1 transfected with P14 armored fusogenic
liposomes encapsulating 4mg of siRNA against C14orf142 demonstrate
significant reduction in vascular extravasation in vivo compared to
scramble clones (15.43_3.45% vs 100%, respectively, p_0.05).

[Emphases added][Citations omitted].
The art, however, also teaches various sequences associated with the genus “C14orf142”.  See, for instance, UniProtKB-A0A024R6M5_Human, Chromosome 14 open reading frame 142, isoform CRA_a;  see also OriGene TrueOrf clone RC206178 in expression host HEK293T.
In light of these teachings, Applicants have not provided adequate guidance in the specification toward providing therapeutic effects for the conditions claimed and using a representative number of species of the broad genus of modulators claimed.  
One skilled in the art would not accept on its face the examples provided in the instant disclosure at the time of filing, of a correlation of elevated expression of C14orfl42 in skin (melanoma) cancer, as being correlative or representative of the ability to provide therapeutic effects using the broad genus of pharmaceutical compositions claimed.
Since the specification fails to provide the requisite guidance for providing treatment effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is potentially highly variant, the description provided is insufficient. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. Thus, Applicant was not in possession of the claimed genus.  Applicants have not provided guidance in the specification toward making and using a representative number of species of the genus claimed wherein metastasis is inhibited in a subject.
For these reasons, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.
Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
1-15-2020
/JANE J ZARA/Primary Examiner, Art Unit 1635